Citation Nr: 1751186	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957 and May 1958 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that a travel board hearing was scheduled in February 2016.  The Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In May 2016, the Board remanded the matter for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the current appeal, the Veteran also perfected an appeal as to service connection for tinnitus which was also the subject of the previous Board remand.  During the pendency of the appeal in a June 2016 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus and assigned a 10 percent disability evaluation effective February 2012.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

In this regard, the Board notes that the Veteran has undergone two VA examinations to date.  However, both examinations are inadequate for the purpose of adjudicating the Veteran's claim.

In this regard, the Veteran first underwent VA examination in June 2012.  At that time, the VA examiner asserted a negative nexus opinion based largely upon the presence of normal audiograms during the Veteran's military service.  However, the examiner was incorrectly instructed to construe the Veteran's date of separation as November 1970.  As the Veteran's actual date of separation is August 1974, and as the June 2012 examiner notes the presence of an abnormal audiogram dated October 1972, the Board finds that a new opinion is warranted at this time.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  

Additionally, the June 2012 examiner appears to disregard the Veteran's competent testimony regarding the onset of his hearing loss during service, as the provided nexus opinion is based almost entirely upon the Veteran's military audiograms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Further, the Veteran underwent additional VA examination in June 2016.  At that time, the VA examiner asserted that the Veteran's bilateral hearing loss was less likely than not caused by or the result of military service.  In doing so, the examiner noted that the Veteran demonstrated normal hearing sensitivity upon retirement, such that there was no evidence that the Veteran's in-service noise exposure caused a permanent noise injury affecting hearing sensitivity.  However, the examiner does not address the Veteran's competent testimony regarding the in-service onset of his symptomatology.  Id.

Additionally, the June 2016 examiner provided a positive nexus opinion regarding the Veteran's tinnitus, based in part upon the Veteran's reported history of military noise exposure and the onset of his symptoms.  The Board finds that the examiner's rationales seemingly contradict one another, such that clarification is now needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA audiological examination.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then indicate the following:

i. Has the Veteran presented with bilateral hearing loss, per VA regulations, at any time during the rating period on appeal?  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the hearing loss began in service, was caused by service, or is otherwise related to military service?  The examiner is specifically instructed to address the Veteran's testimony regarding the in-service onset of his hearing loss.  If a negative nexus opinion is provided, the examiner must also reconcile this with the June 2016 examiner's positive nexus opinion regarding the Veteran's tinnitus.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Readjudicate the claim on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

